  19-23649-rdd      Doc 3199      Filed 07/15/21 Entered 07/15/21 13:13:26             Main Document
                                              Pg 1 of 3

          >>>>>>>>>>>>>>>>>>>>>>>>>>>>>>


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:                                              )
                                                     ) Case No. 19-223649(RDD)
PURDUE PHARMA L.P., et.al.,                          )      (Jointly Administered)
          Debtors                                    )
                                                     )    CLAIMANT'S OBJECTION
                                                     )


    COMES (One, of 'several' of the) Claimant(s), to OBJECT to ANY of the proceedings by the

"Deadline Date" of July 19 1\ 2021; due to the fact that Claimant [and others similarly situated as he is],

have not been contacted by, nor appointed ANY Counsel to pursue his/their Claim(s) against the

Debtor(s), et.al., nor was Claimant provided the items listed [on a sheet of paper, attached to the yellow

'flashdrive'] - which were sent to him ON a "Yellow Flash-drive"; as Claimant/they is confined within

the Oregon Department of Corrections - and there within he/they "recently received the packet[s]"

informing him/them thast "vote" on action(s) to be taken regarding this instant case - the Oregon

Department of Corrections has seen it fit, in Its Official Capacity - to "Confiscate" the "Yellow Flash-

drive[s]" (as a 'matter of Security'), and have REFUSED to "print-out" the materials listed that were

allegedly upon them. [Claiming that: "Because it came from a place acting as a "Printer", and NOT

FROM A LAW OFFICE OF A REAL ATTORNEY - it was not "Labeled" as being "Legal Mail" -- and

therefore, NOT "Legal Mail" received FROM an attorney, OR A COURT - we, DO NOT HAVE TO

provide to you any copy(s) of whatever was on the yellow flashdrive(s) - it not being information

FROM A COURT (directly), nor an "Attorney".]".

 This leaves this Claimant [and the others similarly situated] here at the "Two Rivers Correctional

Institution" near Hermiston, OR 97882-9419] WITHOUT THE ABILITY TO READ OR REVIEW the

documents contained which were allegedly on the yellow flashdrive.

 Claimant [and many others, similarly situated as he is], are also "Indigent", and therefor,
  19-23649-rdd      Doc 3199      Filed 07/15/21 Entered 07/15/21 13:13:26                    Main Document
                                              Pg 2 of 3


un-able to retain PAID FOR COUNSEL; to represent him/them - especially in matters within the

STATE OF NEW YORK.

 It is therefore, 'impossible' for this Claimant [and others, similarly situated], to MAKE AN

INFORMED DECISION regarding their ability TO "VOTE", on any such proffered settlement (issue)

until such time as he/we can be provided COMPETENT, FERVENT, AND INDEPENDENT

COUNSEL, Ordered to be provided; BY this Honorable Court - regarding these matters, in "plain

speak terms" so that we/he can then "make a cognizable decision" regarding HOW he/we wish to

"Vote" on the suggested terms, proffered.

 Claimant MAKES THIS TIMELY OBJECTION to this Honorable Court; seeking guidance(s), as

Claimant is not a "Lawyer" nor "legally educated in such matters", to make ANY proper or 'informed'

decisions / choices, so situated and under-informed.

 Claimant "Reserves all of his Rights" regarding the Claim(s) that he has submitted; which 'cost him

the Life of his eldest daughter' - not a matter to be taken lightly. [RUTH ANNE ALLEE]

 But for the actions of the Debtor(s); Claimant's daughter would reasonable STILL BE ALIVE.

 Therefore; Claimant MUST OBJECT to ANY actions being taken, which may result in

"relinquishing" any strength to his claim(s) against the Debtor(s), collectively.



   Respectfully submitted by U.S. Postal (Mail) Service (as timely as was possible) for "filing" this

OBJECTION [ in accordan e        ith the "Mail-box Rule"], this   7th   day of July, 2021 .




                      Donald Ernest Allee, Claimant.
  19-23649-rdd      Doc 3199      Filed 07/15/21 Entered 07/15/21 13:13:26              Main Document
                                              Pg 3 of 3

                                  CERTIFICATE OF SERVICE

CASE NAME: PURDUE PHARMA L.P., et.al., Debtor(s).
CASE NUMBER: Case No. 19-223649(RDD)

   COMES NOW, Donald Ernest Allee, one of the Claimants in the above entitled case, and this
Claimant hereby certifies the following:

   I am incarcerated by the Oregon Department of Corrections at the Two Rivers Correctional
Institution, Umatilla, OR.
 I personally placed in the Correctional Institution's mailing service A TRUE COPY of the following:
CLAIMANT'S OBJECTION

 I placed the above in a securely enclosed, postage pre-paid envelope, addressed to those listed below,
with a return copy with the original copy; so that the Clerk of the Court can date stamp the second copy
and return it to me, for my records.
  Additional Copies were also mailed, via the same, above; at the same place and time, to:

PPB PROCESSING
Purdue Pharma Ballot Processing
c/o Prime Clerk LLC
One Grand Central Place
60 East 42nd Street, Suite 1440
New York, NY 10164-4575

Counsel of the Debtors
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
(Att:) Marshal S. Huebner

Counsel for the Creditor(s) Committee
(A) Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
(ATT): Arik Preis, Mitchell P. Hurley, et.al.


                        This is to Certify that on this date[ the
                                 J;\
                                                      202'. h ....J . ~ '47 ~
                        above       mailed out and done

                        on the         day of July,

                                                       Donald Ernest Allee, Claimant.

                                                              Donald Ernest Allee
                                                              #11357146 -TRCI --
                                                              82911 Beach Access Road
        ** (Legal Ph.@ (541) 922-2059)                        Umatilla, OR 97882-9419
